                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                                 Criminal No. 18-88 (DWF/SER)

                     Plaintiff,

v.                                                      ORDER AND MEMORANDUM

Omar Kashaka Taylor,

                     Defendant.


                                   INTRODUCTION

       This matter is before the Court on Defendant Omar Kashaka Taylor’s

(“Defendant”) Motion for New Trial. (Doc. No. 115.) Defendant moves for a new trial

on the basis that the evidence was insufficient to support a finding of guilt beyond a

reasonable doubt regarding the defendant committing any acts “in interstate commerce”

or “in and affecting interstate commerce.” The United States (“the Government”)

opposes Defendant’s motion in all respects. (Doc. No. 116.) For the reasons set forth

below, the Court denies Defendant’s motion.

                                    BACKGROUND

       Defendant went to trial on one count of Sex Trafficking of a Minor, in violation of

18 U.S.C. §§ 1591(a),(b)(2), and (c), 1594(a), and 3559(e); two counts of Sex Trafficking

by Force, Fraud, or Coercion in violation of 18 U.S.C. §§ 1591(a) and (b)(1), 1594(a),

and 3559(e); and one count of Commission of a Felony Offense Involving a Minor When

Required to Register as a Sex Offender, in violation of 18 U.S.C. § 2260A. On
February 5, 2019, following a seven-day trial, a jury returned verdicts of guilty on all

counts. (Doc. Nos. 106, 107.) The evidence at trial established that from in or about

August of 2017 through in or about March of 2018, Defendant, a registered sex offender,

ran an unlicensed “massage parlor” out of a residential duplex on Spring Street in

Northeast Minneapolis where women performed commercial sex acts, and that Defendant

collected a portion of the women’s earnings.

                                       DISCUSSION

       Federal Rules of Criminal Procedure 33(a) provides that a Court may grant a new

trial “if the interests of justice so requires.” Fed. R. Crim. P. 33(a). This is a

discretionary decision that rests with the Court. United States v. Dodd, 391 F.3d 930, 934

(8th Cir. 2004). “A district court may grant a new trial under Rule 33 only if the

evidence weighs so heavily against the verdict that a miscarriage of justice may have

occurred.” United States v. McClellon, 578 F.3d 846, 857 (8th Cir. 2009) (citation

omitted). “When faced with a motion for new trial, . . . a district court is permitted to

weigh the evidence and judge witness credibility for itself in determining if there may

have been a miscarriage of justice such that a new trial is required.” United States v.

Samuels, 543 F.3d 1013, 1019 (8th Cir. 2008) (citation omitted). Although the Court has

broad discretion in deciding a motion for new trial, it “must exercise the Rule 33

authority sparingly and with caution.” McClellon, 578 F.3d at 857 (quotation marks and

citation omitted).




                                               2
       Defendant argues that the evidence presented at trial was insufficient to prove guilt

beyond a reasonable doubt regarding the Defendant committing any acts in “interstate

commerce” or “in and affecting interstate commerce.”

       Title 18, United States Code 1591(a), “Sex trafficking of children or by force,

fraud, or coercion” provides:

       (a)      Whoever knowingly-

             (1) in or affecting interstate or foreign commerce, or within the special
             maritime and territorial jurisdiction of the United States, recruits,
             entices, harbors, transports, provides, obtains, maintains, patronizes, or
             solicits by any means a person; or

             (2) benefits, financially or by receiving anything of value, from
             participation in a venture which has engaged in an act described in
             violation of paragraph (1),

       knowing, or in reckless disregard of the fact, that means of force, threats of
       force, fraud, coercion described in subsection (e)(2), or any combination of
       such means will be used to cause the person to engage in a commercial sex
       act, or that the person has not attained the age of 18 years and will be
       caused to engage in a commercial sex act, shall be punished.

18 U.S.C. § 1591(a).

       In its Jury Instructions, the Court explained to the jury that the third element of the

sex trafficking charges requires that the Government prove beyond a reasonable doubt

that the Defendant’s sex trafficking activities were either in interstate commerce or

affected interstate commerce. As to the “interstate commerce” element, the Court stated:

       “Interstate commerce” means the flow of commerce or business activities
       between any point in one state and any point outside of that state.

       Acts and transactions which are economic in nature and cross state lines are
       “in” interstate commerce. Transporting people across state lines for a
       commercial purpose is interstate commerce.
                                           3
       Acts and transactions which are economic in nature and affect the flow of
       money in the stream of commerce to any degree, however minimal, “affect”
       interstate commerce. To show that the defendant’s conduct affected
       interstate commerce, it is not necessary for the government to prove that the
       defendant specifically knew or intended that the recruiting, enticing,
       harboring, transporting, providing, obtaining, advertising or maintaining a
       person to engage in commercial sex acts in which the defendant knowingly
       participated would affect interstate commerce; it is only necessary that the
       natural consequences of such conduct would be to affect interstate
       commerce in some way, even if minor.

       In determining whether the defendant’s conduct was “in or affecting
       interstate commerce,” you may consider whether the defendant used means
       or facilities of interstate commerce, such as telephones, the Internet or
       hotels that serviced interstate travelers, or whether the defendant’s conduct
       substantially affected interstate commerce by virtue of the fact that the
       defendant purchased items that have moved in interstate commerce.

(Doc. No. 103 at 19-20.)

       Defendant argues that there was insufficient evidence and no physical proof that

Defendant used interstate commerce or used any means or facilities of interstate

commerce, such as telephones, the Internet or hotels that serviced interstate travelers, or

that Defendant’s conduct substantially affected interstate commerce by virtue of the fact

that the Defendant purchased items that have moved in interstate commerce. Instead,

Defendant submits that the evidence has shown that others used telephones to post ads

and advertise services for themselves. Defendant submits that nothing was extracted

from any of Defendant’s devices that showed that Defendant used telephone or hardware

devices, or that Defendant used any such device for the purposes as alleged in the

Indictment. Specifically, Defendant argues that nothing was extracted from any

electronic devices retrieved from the Spring Street house in Minneapolis, Minnesota or

                                             4
the apartment on Bellows Street in St. Paul, Minnesota that demonstrates, beyond a

reasonable doubt, that Defendant committed any acts in or affecting interstate commerce.

Based on this asserted lack of evidence, Defendant moves for a new trial.

       The Court summarizes the evidence presented at trial below. At all times relevant

to the indictment, Backpage.com was a classified advertising website that offered listings

for a variety of products and services, including adult services and massages. Defendant

maintained a Backpage.com account that was opened using his e-mail account and the

telephone number connected to a cell phone he was provided by his employer.

Defendant also frequently received e-mail receipts from Backpage.com in his e-mail

account, indicating payments made to Backpage.com to move advertisements into more

visible positions on the website. (Gov’t Exs. 67, 96.)

       Homeland Security Investigations Special Agent Tonya Price testified that a

comparison of the e-mail receipts in Defendant’s account with Defendant’s US Bank

account and the Wells Fargo bank account of the mother of one of his children indicated

that Defendant was paying for the Backpage.com advertisements. Evidence at trial

shows that Backpage.com was headquartered in Houston, Texas, and maintained its

computer servers in Arizona. Thus, advertisements or data posted to Backpage.com

would travel to and be maintained on the servers in Arizona so that they could be

displayed on the Backpage.com website.

       The charges for the Backpage.com advertisements appeared on the bank

statements as charges for “Visa MP*AD POSTING” or “Adverts*MP,” with a vendor

contact number in the Netherlands. (Gov’t Exs. 48, 85b, 86, 96.) From July 2017 and
                                           5
February 2018, Defendant spent approximately $1,900 on Backpage.com advertisements.

Special Agent Price testified that, in her experience, advertisements posted on

Backpage.com were processed by third-party processors outside of the United States

because, during the relevant time period, American financial institutions were not willing

to process Backpage.com charges. All of the charges included international transaction

processing fees. (Gov’t Ex. 48.)

       Additional witnesses, including Mor Vang, R.T., S.N., and A.L, testified that

Defendants posted advertisements on Backpage.com for their massage services. Indeed,

R.T., S.N., and A.L. testified that they never posted their own advertisements and that

Defendant was the only one who did so. The advertisements of S.N. and R.T. on

Backpage.com contained images of them, some with them in their underwear and/or in

suggestive poses. (Gov’t Exs. 19, 20, 27, 28, and 29.) Both R.T. and S.N. testified that

Defendant took some of these pictures to use in Backpage.com advertisements. (Gov’t

Ex. 20.) In addition, R.T., S.N., and A.L. testified that Defendant wrote the text for the

Backpage.com advertisements. The text often suggested, without the victims’

knowledge, that commercial sex acts would be performed during the massages. (Gov’t

Exs. 19, 20, 27, 28, 29, 37, and 38.)

       The Government also introduced evidence from service providers showing that

many of the advertisements posted through Defendant’s Backpage.com account were

posted from the St. Paul apartment of Lynda Moua (the “Bellows Court apartment”)

where Defendant often spent time or stayed overnight with Moua and their daughter.

(Gov’t Exs. 42a-e, 44a-d.)
                                             6
       In addition to Backpage.com, Mor Vang, R.T., S.N, and A.L all testified that they

and Defendant used an application called TextNow to communicate with potential

customers. TextNow is an application that allows users to send and receive text

messages and to make and receive phone calls using WiFi or another Internet connection

rather than a service plan on a cell phone. The TextNow numbers were listed in the

Backpage.com advertisements. Witnesses testified that Defendant used the TextNow

application to schedule appointments, communicate with potential customers, or to allow

others to schedule appointments or speak to potential customers on his phone.

       Special Agent Price testified that law enforcement obtained the content of

messages sent to and from the TextNow numbers listed in the Backpage.com

advertisements that were posted under Defendant’s account, including the number listed

for advertisements for S.N., R.T. and others from August 2017 through October of 2017.

In addition, Special Agent Manuel Jimenez offered testimony regarding evidence

showing that Defendant posed as women and exchanged messages with potential

customers to schedule message appointments involving sex acts. (Gov’t Exs. 74a, 74b,

74g, 74l, 74p, 74r.)

       Evidence at trial also demonstrated that Defendant used social media and, in

particular Facebook, to facilitate his sex trafficking venture. Defendant met S.N. through

Facebook. In addition, Defendant used Facebook to recruit S.N, arrange transportation

for S.N. to and from the Spring Street house, and to entice S.N. to work at the Spring

Street house using the promise of drugs that S.N. was addicted to at the time. (Gov’t


                                            7
Ex. 24.) Defendant also used Facebook to communicate with others about illicit massage

appointments. (Gov’t Exs. 73b, 92, 93.)

       Special Agent Price also testified that on the day that Defendant was informed

about the federal investigation into Defendant’s activities at the Spring Street house, he

obtained a new cell phone. (Gov’t Exs. 54, 82a-b.) From that phone, Defendant

discouraged a female associate from “talking to the feds” about Defendant. (Gov’t

Ex. 82a-b.)

       The Court concludes that there is ample evidence that Defendant engaged in

transactions that crossed state lines to further his sex trafficking venture. As outlined

above, evidence at trial shows that Defendant purchased and created advertisements on

Backpage.com that were transported and maintained at servers in Arizona. In addition,

Defendant’s transactions with Backpage.com impacted interstate and foreign commerce

because the transactions were processed abroad. Further, evidence shows that Defendant

used phones and the Internet to facilitate his sex trafficking venture, including the

TextNow application on his cell phone and Facebook on the Internet. These activities

easily satisfy the interstate commerce requirement. See United States v. Baston, 818 F.3d

651, 664 (11th Cir. 2016); United States v. Wearing, 865 F.3d 553, 557 (7th Cir.),

cert. denied, 138 S. Ct. 522 (2017). And while Defendant claimed that someone else, and

not him, was engaging in these transactions and using his accounts and cell phone, the

jury reasonably found that contrary evidence, both in the form of the victim’s testimony

and other evidence outlined above, was credible.


                                              8
       Based on the above, the Court finds that the interests of justice do not require this

Court to vacate the verdict rendered and allow for a new trial. Simply stated, there was

no miscarriage of justice and there is ample evidence to support the jury’s finding

regarding the interstate commerce requirement. Therefore, the Court respectfully denies

the Defendant’s motion for a new trial.

                                          ORDER

       Based upon the presentation and submissions of the parties, the Court having

carefully reviewed the entire record in this matter, and the Court being otherwise duly

advised in the premises,

       IT IS HEREBY ORDERED that:

       Defendant’s Motion for a New Trial (Doc. No. [115]) is DENIED.

Dated: March 29, 2019              s/Donovan W. Frank
                                   DONOVAN W. FRANK
                                   United States District Judge




                                              9
